Exhibit 10.27

LOGO [g75978kraftlogo.jpg]

PERSONAL AND CONFIDENTIAL

December 10, 2008

Mr. Michael Clarke

Dear Mike,

I am very pleased to provide you with this letter confirming the verbal offer
that has been extended to you for the position of President, Kraft Europe
located in Zurich, Switzerland reporting to Irene Rosenfeld, Chairman and Chief
Executive Officer. If you accept our offer, we have discussed our interest in
you joining Kraft at the beginning of January 2009. This letter sets forth all
of the terms and conditions of the offer.

Listed below are details of your compensation and benefits that will apply to
this offer.

Annualized Compensation

 

Annual Base Salary*

   $650,000

Target Management Incentive Plan – (80%**)

   $520,000

Target Long-Term Incentive Plan – (125%**)

   $812,500

Target Annual Equity Award Range

   $442,500 - $885,000 - $1,327,500

 

* Your next salary review is anticipated to be April 1, 2010.

** Target as a percent of base salary.

Annual Incentive Plan

You will be eligible to participate in the Kraft Management Incentive Plan
(MIP), which is the Company’s annual incentive program. Your target award
opportunity under the MIP is equal to 80% of your base salary annually. The
actual amount you will receive may be lower or higher depending on your
individual performance and the performance of Kraft Foods Inc. Your 2009 award
will be payable in February/March 2010. Your MIP eligibility will begin on your
date of employment.



--------------------------------------------------------------------------------

December 10, 2008

Page 2 of 7

 

Long-Term Incentive Plan

You will also be eligible to participate each year in the Long-Term Incentive
Plan (LTIP), which is the Company’s executive long-term cash incentive program.
The LTIP program is typically a three-year performance plan with a new
performance cycle beginning each year in January.

The next LTIP performance cycle will begin on January 1, 2009 and is scheduled
to end on December 31, 2011. Your LTIP eligibility will begin on your employment
date. Your target opportunity under the LTIP is equal to 125% of your base
salary at the beginning of the performance cycle. The actual award you will
receive may be lower or higher depending upon the performance of Kraft Foods
Inc. during the performance cycle. The form of award under this program is
performance shares with the number of shares based on the fair market value of
Kraft stock on January 2, 2009. The first shares paid under this program will be
at the conclusion of the 2009 – 2011 performance cycle, which will likely be in
early 2012.

Stock Program

Also, you will be eligible to participate in the Company’s stock award program.
Stock awards are typically made on an annual basis, and you will be eligible to
participate in the next award which is expected to be granted in the first
quarter of 2009. Your 2009 award will be a minimum of your Target equity award
($885,000). Awards are delivered as follows: 50% of equity value is delivered in
deferred stock units and 50% in stock options. Actual award size is based on
individual potential and performance.

Sign-On Incentive

In partial recognition of the loss of long-term incentives from your previous
employer and to assist in beginning to build equity in Kraft, you will receive a
one-time deferred stock award on joining with a grant value of $750,000. This
award will fully vest three years from the date of grant. You will be paid
quarterly dividend equivalents during the vesting period with no restrictions.

If prior to full vesting of the sign-on equity granted per this offer letter,
your employment with the Company ends due to involuntary termination for reasons
other than cause, the value of the total number of unvested shares shall vest on
the scheduled vesting dates. The number of shares that you will receive will be
determined based upon the fair market value of Kraft Foods Inc. Common Stock on
your date of hire.

The other terms and conditions set forth in Kraft’s standard Stock Award
Agreements will apply.

For purposes of this offer letter, “cause” means: 1) continued failure to
substantially perform the job’s duties (other than resulting from incapacity due
to disability); 2) gross negligence, dishonesty, or violation of any reasonable
rule or regulation of the Company where the violation results in significant
damage to the Company; or 3) engaging in other conduct which materially
adversely reflects on the Company.



--------------------------------------------------------------------------------

December 10, 2008

Page 3 of 7

 

Perquisites

You will be eligible for a company car allowance under the local Switzerland Car
Policy. You will also be eligible for an annual financial counseling allowance
of $7,500. You may use any firm of your choosing. The foregoing perquisites
shall be provided, in accordance with Kraft’s relevant policies, as may be
amended from time to time, directly by Kraft or by reimbursement of eligible
expenses incurred during the period of your employment.

Stock Ownership Guidelines

You will be required to attain and hold Company stock equal in value to
$2,500,000. You will have five years from your date of employment to achieve
this level of ownership. Stock held for ownership determination includes common
stock held directly or indirectly, unvested restricted stock or share
equivalents held in the Company’s 401(k) plan. It does not include unexercised
stock option shares or unvested performance shares.

Expatriate and Relocation Benefits

The main elements from the International Assignment Policy of your expatriation
package at the start of your assignment are summarized below.

General Information

Payments of all compensation and assignment allowances will be made via the
Kraft United States payroll. These allowances are all job related items and will
not be included as part of your compensation package after completion of this
assignment. Please note that you will be provided a detailed balance sheet
shortly. Please note that your balance sheet will change during your assignment
as a result of salary increases, promotions, changes in family size, currency
fluctuations, etc.

The theoretical taxes will be based on standard United States deductions in
reference to your base salary only. Incentive compensation will be further taxed
when received. The resulting total will be a theoretical representation of
United States taxes on Company income only and these figures will be reviewed
annually in line with the United States tax calendar.

You will be eligible to receive a Goods and Services Differential, or what is
also commonly referred to as a Cost of Living Allowance. The Goods and Services
Differential, as well as corresponding exchange rates will be monitored by ORC,
our external consultant, on an on-going basis. It may be adjusted up or down to
reflect differences in cost of living standards between the United States and
Zurich.

Housing and Transportation

During your assignment in Switzerland, you will be provided with appropriate
housing according to Switzerland policies and guidelines.



--------------------------------------------------------------------------------

December 10, 2008

Page 4 of 7

 

Education Assistance

You will be provided educational assistance for any eligible dependents while on
an international assignment with the Company per the International Assignment
Policy.

Other International Assignment Allowances

At the end of your assignment, subject to satisfactory performance, and
management discretion, you will be paid a lump sum Mobility Premium of 7.5% of
your end of host assignment salary, capped at the midpoint of your Salary
Grade/Band.

If the assignment in Switzerland lasts for less than two years, the mobility
premium will be prorated for the number of months on assignment, in the second
year. For example if your assignment lasts 18 months, then 6 months of the
second year is completed so the mobility premium is 3.75% (6/12 or 50% of the
7.5%).

The Company will provide for the move of your household to Zurich. Once you have
relocated to the Zurich area, the Company will pay you a Relocation Allowance
equal to USD $65,849. This is equal to one month’s home/host base “notional”
salary. This home/host base “notional” salary is calculated by taking the
average of the midpoints of the home and host country salary ranges for your
Salary Grade/Band. This is paid net of tax and social security.

During your assignment to Switzerland, you and your dependant family members
will be entitled to annual home leave payments. Sydney, Australia will be
considered the city and country of record for the determination of home leave
allowances.

Expatriate Tax Services

Kraft Foods will engage its tax service provider (currently KPMG) in support of
your assignment for all your tax filings in any jurisdiction.

During the period of your assignment with Kraft Foods, you will be fully
responsible for tax filings in conjunction with Kraft’s tax service provider.
You will be responsible for all penalties and interest charges assessed by any
tax authority or for any additional fees assessed by Kraft’s tax service
provider due to your failure a) to provide information to Kraft’s service
provider on a timely basis; b) to notify Kraft’s tax service provider of any
significant personal income or investment transactions or c) co-operate with
Kraft Foods and Kraft’s tax service provider with respect to the tax return
process.

Other Terms and Conditions

Chicago, United States will be considered the city and country of record for the
determination of compensation allowances.



--------------------------------------------------------------------------------

December 10, 2008

Page 5 of 7

 

If legally permitted, you will remain in your home country Social Security
scheme. If this is not possible, Kraft will make Swiss social security
contributions on your behalf and take a hypothetical US social security
contribution from you via payroll. You are eligible for the health insurance
plan available to expatriate employees. Details and terms will be provided
separately.

International assignment benefits and allowances do not form part of your
regular pay and they will cease to be paid once your assignment has ended.

Kraft Foods is an international company, which is active in developing the
skills and careers of its employees. As part of your career and skills
development program, information about your employee status, personnel profile
and similar information may be sent to other subsidiaries or divisions of the
Kraft Foods group of companies. This information is considered confidential and
will be treated as such in the course of your international assignment. By
signing this letter you agree to allow Kraft Foods to transmit/send your
personal information.

You agree to keep confidential and not use for your own account without the
written consent of Kraft Foods, any Confidential and Trade Secret Information to
which you may be exposed or which comes into your possession, or which you may
develop, either solely or jointly with others, as a result of your employment by
Kraft Foods. For purposes of this agreement, the term “Confidential and Trade
Secret Information” shall include all information of Kraft Foods which is not
available to the public, including, but not limited to, marketing, credit,
customer and pricing information; promotional arrangements and programs
(including, but not limited to, national, regional, local and customer-specific
trade deals); technical, engineering and scientific information; and, business
or new product plans or information. You further agree to return to Kraft Foods
upon termination of employment, any and all documents and/or other property of
Kraft Foods made or obtained during your employment, including but not limited
to that pertaining to or containing any Confidential and/or Trade Secret
Information.

Pension Benefit

While on an international assignment, you will be eligible to participate in the
Company’s Mobile Employee Retirement Plan (MERP). Any benefit you earn under the
MERP will be based on credited service earned while you remain eligible in the
MERP. Vesting service in the MERP will be based on the total number of years you
remained employed with the Company, whether or not you remain eligible for the
MERP. Your final average earnings will be calculated based on your earnings with
the Company at the time of your retirement.

Other Benefits

You will be reimbursed for any professional fees related to a review of the
offer materials up to a maximum of $15,000.

Your offer includes Kraft’s comprehensive benefits package available to
full-time salaried employees. This benefits package is described in the enclosed
Kraft Benefits Summary brochure. You will be eligible for 30 days of paid time
off.



--------------------------------------------------------------------------------

December 10, 2008

Page 6 of 7

 

For the avoidance of doubt, the terms and conditions of employment will be
governed by and shall be construed in accordance with the laws of United States.
Any dispute in connection with your employment shall be resolved in accord with
the dispute resolution mechanism called for in any employment agreement or other
documents or, if none, in accord with the procedure that is customary in
Chicago.

If your employment with the Company ends due to an involuntary termination other
than for cause, you will receive severance arrangements no less favorable than
those accorded to recently terminated or other senior executives of the Company.

U.S. Internal Revenue Code Section 409A

If at the time of a separation in which severance payments will be due and you
are subject to U.S. taxes, the following terms, in compliance with U.S. Internal
Revenue Code Section 409 A will apply.

The amount of any severance pay under such arrangements shall be paid in equal
installments at the regularly scheduled dates for payment of salary to Kraft
executive and beginning within 30 days of your termination.

If you are a “specified employee” (within the meaning of Code section 409A) as
of your separation from service (within the meaning of Code section 409A):
(a) payment of any amounts under this letter (or under any severance arrangement
pursuant to this letter) which the Company determines constitute the payment of
nonqualified deferred compensation (within the meaning of Code section 409A) and
which would otherwise be paid upon your separation from service shall not be
paid before the date that is six months after the date of your separation from
service and any amounts that cannot be paid by reason of this limitation shall
be accumulated and paid on the first day of the seventh month following the date
of your separation from service (within the meaning of Code section 409A); and
(b) any welfare or other benefits (including under a severance arrangement)
which the Company determines constitute the payment of nonqualified deferred
compensation (within the meaning of Code section 409A) and which would otherwise
be provided upon your separation from service shall be provided at your sole
cost during the first six-month period after your separation from service and,
on the first day of the seventh month following your separation from service,
the Company shall reimburse you for the portion of such costs that would have
been payable by the Company for that period if you were not a specified
employee.

Payment of any reimbursement amounts and the provision of benefits by the
Company pursuant to this letter (including any reimbursements or benefits to be
provided pursuant to a severance arrangement) which the Company determines
constitute nonqualified deferred compensation (within the meaning of Code
section 409A) shall be subject to the following:

 

(a) the amount of the expenses eligible for reimbursement or the in-kind
benefits provided during any calendar year shall not affect the amount of the
expenses eligible for reimbursement or the in-kind benefits to be provided in
any other calendar year;



--------------------------------------------------------------------------------

December 10, 2008

Page 7 of 7

 

(b) the reimbursement of an eligible expense will be made on or before the last
day of the calendar year following the calendar year in which the expense was
incurred; and

 

(c) your right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for any other benefit.”

The Company acknowledges that you will have two non-executive appointments at
any time during your employment with Kraft provided that one appointment shall
be on a ‘not for profit’ basis and neither appointment shall give rise to any
conflict of interests with your duties under this agreement.

This offer is contingent upon successful completion of our pre-employment
checks, which may include a background screen, reference check, and post-offer
drug test pursuant to testing procedures determined by Kraft.

 

Sincerely,      

/s/ Karen May

      Karen May       Executive Vice President Human Resources       Kraft Foods
Inc.       I accept the offer as expressed above.      

/s/ Michael Clarke

   

11 December 2008

  Signature     Date  